Title: To Benjamin Franklin from Thomas Wharton, 24 June 1765
From: Wharton, Thomas
To: Franklin, Benjamin


My Dear friend Benjamin Franklin
Philada: June 24. 1765
I wrote thee per Capt. Robinson on the 15th Instant to which please to refer.
And as I sett out with a resolotion to inform thee of every material Occurrance which hapn’d during thy Absence; Occasions my troubling thee with these few Lines; I doubt not that several of thy Friends have inform’d thee of the Uneasiness, which the Act of Parliament relative to the Stamp duties Create, not only on Account of the Mode pursued whereby our Assemblies are render’d little better then Corporations but that Part, whereby the Judge of the Admiralty is Capable of determining a matter of Property, heretofore only to be Assertained by a trial by Jury; and thereby depriving Us, of one of the most Essential priviledges of An Englishman;
I yesterday read a Letter sent by the Speaker of the House of Assembly for Boston Government to the Speaker of our House, wherein is decently Intimated their sentiments of the Act, And Proposes a Meeting of a Committee from each Assembly on the Continent, on the 3d of October at New York, in Order Jointly to draw Up an Address to his Majesty, in dutifull and Loyall terms, setting the Matter forth in its proper light, as well as to represent the state of our Colonies, trade &c. to the Parliament;

Which we hope will have a proper effect, As its much more Consistent, then the Method pursued by Virginia;
Our House being Adjournd to Septem they cannot Meet ’till that time, unless the Governor sees cause to call them; wherefore its intended to summon the Members who reside in Philada Bucks and Chester Counties in a few days, that they may give their sentiments relative to the Measure, from whence an Answer may be form’d and sent to the Boston Assembly; for Altho’ the Members cannot form themselves into a House, yet if those of three Counties shall Conclude on any Step, it can scarse be doubted but the Assembly in their Septem sitting will confirm it; I remain thy Assurd friend
Tho Wharton
 
Addressed: For / Benjamin Franklin / Esqr. / Deputy Post Master General / of North America / In / Craven Street / London
Endorsed: Mr T. Wharton June 24. 1765
